NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



CHESTER R. HOFFMAN, DOC #H45384, )
                                 )
          Appellant,             )
                                 )
v.                               )                   Case No. 2D17-3724
                                 )
STATE OF FLORIDA,                )
                                 )
          Appellee.              )
                                 )

Opinion filed February 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Chester R. Hoffman, pro se.



PER CURIAM.


              Affirmed.



VILLANTI, BLACK, and LUCAS, JJ., Concur.